Citation Nr: 1439354	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of toxoplasmosis, to include biopsy scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel



REMAND

The Veteran served on active duty from August 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a scar, status post lymph node removal.

The Veteran contends that the scar on his neck is the result of surgery performed to remove a lymph node that developed shortly after his May 2004 discharge from military service.  Private treatment records show that the Veteran was treated for swollen lymph nodes on the right side of his neck in November 2004 and diagnosed with toxoplasmosis via biopsy in January 2005.  The Veteran's representative has stated that the presumptive service connection provision under 38 C.F.R. § 3.307(a)(2) applies (see March 2014 Statement), and that the "[p]ossibility of the appellant being exposed to toxoplasma has not been determined by VA.  In various places throughout the world . . . 95% of some populations have been infected with Toxoplasma [and] the [i]nfection is often highest in areas of the world that have hot, humid climates and lower altitudes"  (see June 2014 Appellant's Brief).  

The Veteran's representative appears to suggest that the Veteran was exposed to Toxoplasma gondii during active service and that resulting toxoplasmosis caused the swollen lymph node.  Thus, the Board has recharacterized the claim as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  It also appears that the Veteran's representative is arguing that the Veteran is entitled to presumptive service connection under Section 3.307(a)(3) or (4).  Clarification is needed from the Veteran as to the specific theory of entitlement he is advancing.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that VA has a duty to develop and adjudicate a claim as to those theories of entitlement raised by the veteran or reasonably raised by the record).

Furthermore, the Board finds that the statements from the Veteran and his representative meet the "low threshold" necessary to establish entitlement to a VA medical examination because they imply that exposure to a parasite during service caused the disease first shown not long after service.  Thus, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain clarification as to which theories of presumptive service connection he is asserting, specifically with respect to 38 C.F.R. § 3.307(a)(3) or (4).  He should be given opportunity to argue his position, including the nature of the disease and why it qualifies as a presumptive disease.  The Veteran's response should be documented for the record.  

Request from the Veteran a statement containing as much detail as possible regarding his allegation of exposure to Toxoplasma gondii during his active duty service.  He should be asked to provide greater details as to his experiences in service, including dates, places traveled, his service units, and duty assignments.  He should be told that the information is necessary to obtain supportive evidence related to his allegation of exposure to a parasite. 

2.  Request the Veteran's service personnel records and information regarding the whereabouts of  the USS Seattle during the time the Veteran was assigned to the ship from the National Personnel Records Center (NPRC) and/or other appropriate records depositories.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file.  

3.  After the development sought in paragraphs 1 and 2 is completed, schedule the Veteran for a VA examination to determine the likelihood of exposure to Toxoplasma gondii during his period of military service.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed, and the reports of any such studies should be incorporated into the examination report(s) to be associated with the claims file.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current residual of toxoplasmosis, to include biopsy scarring, is attributable to the Veteran's period of active duty service.  In so doing, the examiner should address all relevant post-service treatment records, to include the November 2004 and January 2005 records.  The examiner should specifically address the disease and, given its clinical onset, the likelihood that the Veteran was exposed to the parasite during his military service.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

